 

 

 

 

 

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT AND SECURITY AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement and Security
Agreement (“Amendment”) is made as of December 7, 2009, by and among U.S.
PREMIUM BEEF, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Borrower”), and COBANK, ACB, an agricultural credit
bank (“CoBank”), as Agent (in such capacity, the “Agent”) and as the sole
Syndication Party as of the date of this Amendment.

RECITAL

 

This Amendment is made with respect to the Amended and Restated Credit Agreement
and Security Agreement dated as of June 22, 2009 (as amended, modified,
supplemented, renewed or restated from time to time, the “Agreement”). 
Capitalized terms that are not defined in this Amendment shall have the meanings
assigned to them in the Agreement.  Borrower desires to exchange a portion of
the NB Interest pursuant to the initial public offering of Class A common stock
of National Beef, Inc., a Delaware corporation, on substantially the same terms
and conditions as set forth in that certain draft Preliminary Prospectus dated
December 4, 2009 (the “IPO”).  In order to facilitate the IPO, Borrower has
requested that CoBank release the portion of the NB Interest held by CoBank as
Collateral that is to be exchanged pursuant to the IPO (the “Exchanged NB
Interest”).

 

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations heretofore, now or hereafter made to or for
the benefit of Borrower, the parties agree as follows:

 

            1.         Effective upon the consummation of the IPO:

 

(a)  Notwithstanding the terms of Section 9.1 of the Agreement, and the Pledge
Agreement dated as of June 22, 2009, referred to therein (the “Pledge
Agreement”), the Collateral shall not include the Exchanged NB Interest, and the
Exchanged NB Interest shall be and is herby released by CoBank.

 

(b)  The definitions of “Aggregate Commitment” and “Tranche B Commitment” shall
be amended to read:

(i)  Aggregate Commitment:  shall be in the amount of $11,801,927.06 (reducing
with the reductions in the Tranche A Commitment) comprised of: (a) a fully
funded Tranche A Commitment in the amount of $1,801,927.06, and reducing with
each payment of principal on the Tranche A Loan(s), and (b) a Tranche B
Commitment in the amount of $10,000,000.

(ii)  Tranche B Commitment: shall be $10,000,000.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

2.         On or before the tenth Business Day after the consummation of the
IPO, Borrower shall deliver to CoBank certificates received in conjunction with
the IPO, if any, representing the NB Interest retained by Borrower.

 

3.         In the event the IPO is not consummated on or before February 28,
2010, then this Amendment shall be null and void and of no further force or
effect.  Otherwise, this Amendment shall be an integral part of the Agreement
and the Pledge Agreement, and all of the terms set forth therein are hereby
incorporated in this Amendment by reference, and all terms of this Amendment are
hereby incorporated into said Agreement and the Pledge Agreement as if made an
original part thereof.  All of the terms and conditions of the Agreement and the
Pledge Agreement, which are not modified in this Amendment, shall remain in full
force and effect.  To the extent the terms of this Amendment conflict with the
terms of the Agreement and the Pledge Agreement, the terms of this Amendment
shall control.

 

4.         This Amendment may be executed in several counterparts, each of which
shall be construed together as one original.  Facsimile (or other electronic)
signatures on this Amendment shall be considered as original signatures.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

2


 

--------------------------------------------------------------------------------

 


 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first herein above written.

 

U.S. PREMIUM BEEF, LLC

 

By: /s/ Steven D. Hunt                      

Its:          CEO                                   

 

COBANK, ACB, individually and as Agent and Syndication Party

 


BY: /S/ JAMES MATZAT                        

Its:           Vice President                  

 

 

{SIGNATURE PAGE TO FIRST AMENDEMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
SECURITY AGREEMENT}


 

 

 

 

3

 

--------------------------------------------------------------------------------

 

 